The opinion of the Court was delivered by
Black, C. J.
Testator by his will gave certain real and personal property to his wife during widowhood, and directed that, after her marriage or decease, it should be divided, and given, $500 each, to four nephews, and the residue to a fifth one. The *154testator .also directed that, in case of his wife’s death or marriage before the arrival of the legatees at the age of twenty-one, then the property should be divided, and the executors should take charge of the sums given to his nephews, until they should be entitled to their respective shares. The widow married while the legatees were minors; the property was turned into money; the executors took charge of the shares; and when the claimants were twenty-one, paid the principal but refused to pay any interest. Interest was demanded from the marriage of the widow. This is a suit by one of them to try the question.
We are of opinion, as the Court below was, that the interest is demandable as well as the principal. It is to be presumed that the money, after it was received by the executors, produced a profit of six per cent, at least. If this accumulation is not to go to the several legatees in the same proportion as the principal is divided, then there can be only two other ways to dispose of it: it must all be given to the fifth nephew, who is the residuary legatee, or else the executors may keep it as their own. The latter will hardly be contended for, and the former, though not quite so absurd, would violate the apparent intention of the will almost as palpably.
It is, to be sure, the general rule, that a legacy carries no interest until the time it becomes payable by the terms of the bequest. But when were these legacies payable ? The plaintiffs in error say, when the legatees became of age; but this, we think, is a mistake. They were payable upon the death or marriage of the widow. If she had lived unmarried for fifty years they could not have been demanded. -As she was married while the legatees were in their minority the legacies were payable then, not into the hands of the legatees themselves, for the testator knew that an infant was not to be trusted with his own money. He provided for the contingency which has occurred, by directing his executors to take charge of it for his nephews, until they should be sui juris. The executors'held it in trust for the legatees, had it in charge to make the best of it, and were bound to account for the profits. Their •relation to the legatees was, to all ordinary intents and purposes, that of testamentary guardians.
There is a provision in the will, that if either of the legatees should not be of sober and steady habits, in the opinion of the executors, the share given to him should be divided among the other children of the same family. This is relied on as proving that interest ought not to be allowed, because it shows that the rights of the legatees could not be finally settled and determined until they came of age. But this argument will make no impression upon any one who reflects that the executors were charged with the money in trust for all the legatees who were sober and steady, and in case of one or more becoming intemperate, then the *155trust was to be executed precisely in the same way, only in favor of another cestui que trust, substituted in the place of the first one. At the death of the widow, the property was to be divided into shares corresponding in number with the legatees. These shares were to be placed in the hands and under the charge of the executors, whose duty it thus became to invest them carefully, and pay principal and interest to each legatee as he came of age, if sober; and if not, to put the other persons designated in his place. The duty of the executors to make interest on the money is not diminished by this provision, and their right to appropriate the interest, when made, to their own use, is not increased.
On the whole, we consider the charge delivered by the Court below perfectly right in all its parts.
Judgment affirmed.